Title: From Thomas Jefferson to De Thulemeier, 28 July 1785
From: Jefferson, Thomas
To: Thulemeier, Friederich Wilhelm, Baron von



Sir
Paris July 28 1785.

I was honoured with the receipt of your letter on the 24th. instant, together with the French draught of the treaty proposed, as it ultimately meets his majesty’s approbation. Doctor Franklin our collegue having assisted us thro’ the progress of this business we were desirous he also should join in the execution. Duplicate instruments were therefore prepared, each divided into two columns, in one of which we entered the English form as it had been settled between us, leaving the other blank to receive the French which we expected from you. In this state the Doctor, before his departure, put his signature and seal to the two instruments. We have since put into the blank column the French form received from you verbatim. As we thought that such instruments should not be trusted out of confidential hands, and the bearer hereof, William Short esquire, heretofore a member of the council of state in Virginia, happened to be in Paris, and willing to give us his  assistance herein, they are delivered into his hands with other necessary papers, according to an arrangement previously made between Mr. Adams, Doctr. Franklin and myself. He will proceed to London to obtain Mr. Adams’s signature, and thence to the Hague where we have, according to your desire, associated Mr. Dumas with him to concur with you in the final execution. It is with singular pleasure I see this connection formed by my country with a sovereign whose character gives a lustre to all the transactions of which he makes part.
Give me leave to recommend Mr. Short to your notice. His talents and merit are such as to have placed him, young as he is, in the Supreme executive council of Virginia, an office which he relinquished to visit Europe. The letter to Baron Steuben shall be taken care of. I have the honour to be with sentiments of the highest respect Sir Your most obedient and most humble servant,

Th: Jefferson

